DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The supplemental amendment filed on 05/20/2021 has been entered and fully considered. Claims 1-16 remain pending in the application.


Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney James Carpenter (Reg. No. 62747) on 06/10/2021.

The application has been amended as follows: 

Claim 1 (Currently Amended): An interference observation apparatus, comprising: 
a light source configured to output laser light having a variable wavelength; 
an interference optical system forming a Mach-Zehnder interferometer, and including a splitting beam splitter configured to split the laser light output from the light source to output 
a controller configured to control a wavelength of the laser light output from the light source before the laser light is split by the splitting beam splitter to adjust a phase difference between the first split light and the second split light at the combining by the combining beam splitter, 
wherein an optical path difference between the first split light and the second split light from the splitting beam splitter to the combining beam splitter is set to a non-zero value and concurrently the wavelength of the laser light output from the light source is changed so that a predetermined phase difference shift amount is proportional to a wavelength change amount; and
wherein the interference optical system includes a first beam splitter and a first mirror on an optical path of the first split light, the first split light reaching the first beam splitter from the splitting beam splitter is transmitted or reflected by the first beam splitter and then reflected on the first mirror, and the first split light reflected on the first mirror reaches the first beam splitter and is then reflected or transmitted by the first beam splitter so that the first split light is output from the first beam splitter in a direction different from an input direction of the first split light from the splitting beam splitter to the first beam splitter.

Claim 3 (Currently Canceled).

Claim 9 (Currently Amended): An interference observation method, comprising: 
outputting laser light from a light source having a variable wavelength; 

combining the first split light and the second split light by a combining beam splitter of the interference optical system to output combined light; and 
controlling a wavelength of the laser light output from the light source before the laser light is split by the splitting beam splitter to adjust a phase difference between the first split light and the second split light at the combining by the combining beam splitter, 
wherein an optical path difference between the first split light and the second split light from the splitting beam splitter to the combining beam splitter is set to a non-zero value and concurrently the wavelength of the laser light output from the light source is changed so that a predetermined phase difference shift amount is proportional to a wavelength change amount; and
wherein the interference optical system includes a first beam splitter and a first mirror on an optical path of the first split light, the first split light reaching the first beam splitter from the splitting beam splitter is transmitted or reflected by the first beam splitter and then reflected on the first mirror, and the first split light reflected on the first mirror reaches the first beam splitter and is then reflected or transmitted by the first beam splitter so that the first split light is output from the first beam splitter in a direction different from an input direction of the first split light from the splitting beam splitter to the first beam splitter.

Claim 11 (Currently Canceled).




Response to Arguments
3- As for the 35 USC § 102 and 103 rejections, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the novelty and obviousness rejections.

 Allowable Subject Matter

4- Claims 1-2, 4-10 and 12- 16 are allowed. 
The following is an examiner's statement of reasons for allowance:
As for the amended claims 1 and 9, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus or a method wherein:
… a controller configured to control a wavelength of the laser light output from the light source before the laser light is split by the splitting beam splitter …
 wherein an optical path difference between the first split light and the second split light from the splitting beam splitter to the combining beam splitter is set to a non-zero value and concurrently the wavelength of the laser light output from the light source is changed so that a predetermined phase difference shift amount is proportional to a wavelength change amount; and 
wherein the interference optical system includes a first beam splitter and a first mirror on an optical path of the first split light, the first split light reaching the first beam splitter from the splitting beam splitter is transmitted or reflected by the first beam splitter and then reflected on the first mirror, and the first split light reflected on the first mirror reaches the first beam splitter and is then reflected or transmitted by the first beam splitter so that the first split light is output from the first beam splitter in a direction different from an input direction of the first split light from the splitting beam splitter to the first beam splitter.

in combination with the rest of the limitations of the instant claim.

The closest prior art found that pertains to the invention, with emphasis added, is Fang, Fercher, Tearney and Shimizu . However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached notice of references.)


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886